In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2131 
JAMES WHITE, 
                                                     Plaintiff‐Appellee, 

                                   v. 

TAMMIE STANLEY and THOMAS MORRISON, 
                                 Defendants‐Appellants. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division. 
           No. 3:11‐cv‐50057 — Frederick J. Kapala, Judge. 
                      ____________________ 

   ARGUED FEBRUARY 12, 2014 — DECIDED MARCH 11, 2014 
                ____________________ 

   Before POSNER, FLAUM, and HAMILTON, Circuit Judges. 
   FLAUM,  Circuit  Judge.  James  White  was  arrested  in  his 
home  in  March  of  2010  for  obstructing  a  peace  officer.  Two 
deputy  sheriffs  came  to  White’s  house  without  a  warrant 
looking  for  his  live‐in  girlfriend,  Nancy  Hille,  on  suspicion 
that she had stolen a license‐plate registration sticker. White 
refused  to  let  them  in  and  tried  to  slam  the  door,  at  which 
point  one  of  the  deputies  jammed  her  foot  in  the  door  and 
the deputies entered the  house.  The deputies  took  White  to 
2                                                        No. 13‐2131 

the ground. The deputies claim that  this entry was  justified 
because  they  smelled  burning  marijuana  when  they  were 
outside the door. White sued for false arrest, and the district 
court found that no exigency existed. It also denied the dep‐
uties’  qualified  immunity  defense,  finding  it  waived.  The 
deputies took an interlocutory appeal, and we reverse. 
                             I. Background 
    Winnebago  County  Sheriff’s  Deputy  Tammie  Stanley 
was  on  patrol  during  the  early  morning  hours  of  March  9, 
2010, when she pulled over Nancy Hille for an expired vehi‐
cle  registration  sticker.  She  ran  Hille’s  license  plates,  and 
discovered  that  the Secretary of State’s record of the  plate’s 
expiration  date  was  different  than  the  date  on  the  expired 
sticker.  Stanley  asked  dispatch  to  contact  the  Secretary  of 
State’s office. But because of the lateness of the hour, Stanley 
was unable to resolve the date discrepancy at the time of the 
stop and let Hille go. 
     Stanley returned to duty that afternoon. The Secretary of 
State’s office had gotten back to her, and she learned that the 
sticker on Hille’s car was stolen. Possession of a stolen stick‐
er  is  a  class  4  felony  in  Illinois.  Stanley  proceeded  immedi‐
ately  to  Hille’s  registered  address  in  Machesney  Park  to  ar‐
rest her for the offense, arranging for fellow Sheriff’s Deputy 
Thomas Morrison to meet her at the house to assist. 
   When the deputies arrived at the house and knocked on 
the  door,  it  was  answered  not  by  Hille  but  by  the  plaintiff, 
James White. White was Hille’s boyfriend at the time, and he 
owned and lived in the house. The deputies told White that 
they  wanted  to  come  inside  to  speak  with  Hille,  but  White 
refused to allow them entry without a warrant. 
No. 13‐2131                                                                       3

    Deputies  Stanley  and  Morrison  claim  to  have  smelled 
burning marijuana coming from inside the house while they 
spoke  with  White  at  the  front  door.  Indeed,  Hille  had  been 
smoking  marijuana  just  before  the  officers  arrived.  She  was 
eventually  found  in  the  house  with  a  half‐burned  joint.  At 
some point during their discussion, White attempted to close 
the  door  on  the  deputies  and  then  retreated  into  the  split‐
level  house  and  up  the  stairs.  But  Stanley  blocked  the  door 
from  closing,  and  the  deputies  came  into  the  house  just  be‐
hind  White  and  tackled  him  on  the  stairs.  Morrison  forced 
White’s  arm  behind  his  back  and  told  White  to  stop  resist‐
ing.  White  denies  resisting  and  says  that  he  told  Morrison 
that Morrison was hurting his arm. White claims to have suf‐
fered a shoulder injury during the incident. 
    The deputies arrested White for resisting or obstructing a 
peace  officer.1  The  charge  was  later  dismissed.  White  then 
brought  this  §  1983  suit  against  Stanley  and  Morrison  for 
false arrest and excessive force.2 
    After  discovery,  the  deputies  moved  for  summary  judg‐
ment on the false arrest claim. They claimed that the smell of 
burning marijuana provided an exigency justifying entry in‐
to the house in order to prevent the destruction of evidence. 
Barring  that,  the  deputies  argued  that  it  was  not  clearly  es‐
tablished  that  the  smell  of  marijuana  alone  could  not  give 

                                                 
1 The deputies also arrested Hille, both for possession of marijuana and 

for improper display of a registration sticker. 
2  The  excessive  force  claim  remains  pending  in  the  district  court  and  is 

not part of this appeal. White also brought a claim pursuant to Article I, 
§  6  of  the  Illinois  Constitution.  The  district  court  granted  summary 
judgment against White  on this claim and he does not appeal. 
4                                                         No. 13‐2131 

rise  to  an  exigency,  which  would  entitle  them  to  qualified 
immunity. See Pearson v. Callahan, 555 U.S. 223, 232 (2009). 
    The  district  court  denied  the  motion.  The  court  found 
that  there  was  no  exigency,  and  that  the  deputies  had 
waived the defense of qualified immunity. The deputies had 
included  the  defense  in  both  their  answer  and  their  memo‐
randum  in  support  of  summary  judgment,  and  White  had 
argued against it in his response memo. Yet the district court 
found  the  qualified  immunity  argument  undeveloped  and 
therefore  waived  because,  in  the  court’s  view,  the  deputies 
did nothing more than recite the boilerplate requirements for 
the defense. The court added that even if the argument had 
not been waived, the deputies would not have been entitled 
to qualified immunity because they violated a clearly estab‐
lished right. The deputies took an interlocutory appeal. 
                           II. Discussion 
    Our  review  of  the  district  court’s  finding  of  waiver  and 
its denial of qualified immunity is de novo. See, e.g., e360 In‐
sight  v.  Spamhaus  Project,  500  F.3d  594,  599  (7th  Cir.  2010); 
Levan v. George, 604 F.3d 366, 369 (7th Cir. 2010).  
    The district court was incorrect to conclude that the dep‐
uties  had  waived  their  qualified  immunity  defense.  Indeed, 
White concedes this in his brief on appeal, agreeing that the 
deputies  raised  the  issue,  and  noting  that  their  arguments 
were  sufficient  to  induce  a  response  from  White  in  the  dis‐
trict court. We enforce waiver in part to prevent prejudice to 
the opposing party, and it is obvious that White would suf‐
fer no prejudice by allowing the defense here. See Hernandez 
v.  Cook  Cnty.  Sheriff’s  Office,  634  F.3d  906,  913–14  (7th  Cir. 
2011).  He  was  on  notice  from  the  time  of  the  deputies’  an‐
No. 13‐2131                                                           5

swer  that  they  planned  to  assert  qualified  immunity.  And 
when  it  was  raised  in  the  deputies’  summary  judgment 
memorandum,  White  responded  in  his  brief.  Waiver  was 
therefore inappropriate. 
    On the merits of the deputies’ claims of qualified immun‐
ity, their susceptibility to suit hinges on the propriety of their 
home entry. If the deputies had no right to enter the house, 
then  White’s  slamming  the  door  on  them  would  obviously 
not  support  an  arrest  for  obstruction  of  a  peace  officer.  If, 
however,  the  deputies  did  have  a  right  to  enter  the  home, 
then White’s door slamming at least arguably supplied them 
with probable cause to arrest.  
    Typically, the Fourth Amendment requires police to have 
probable cause and a warrant to enter a home. Payton v. New 
York, 445 U.S. 573, 586 (1980). The deputies had no warrant, 
but  they  argue  that  the  smell  of  burning  marijuana  outside 
the  house  presented  an  exigency—an  exception  to  the  war‐
rant  requirement.  Police  have  authority  to  enter  a  home 
without a warrant to render emergency assistance, pursue a 
fleeing  felon,  or  prevent  the  destruction  of  evidence.  Ken‐
tucky v. King, 131 S. Ct. 1849, 1856 (2011). 
    As  in  all  cases  concerning  qualified  immunity,  we  must 
determine  whether  there  was  (1)  a  violation  of  (2)  a  clearly 
established constitutional right. Pearson, 555 U.S. at 232. The 
district court initially asked the right question—whether the 
smell of burning marijuana outside a home provided an exi‐
gency—and answered  it in the  negative.  We  agree  with the 
district court’s conclusion that the smell of burning marijua‐
na,  without  more,  did  not  provide  an  exigency  permitting 
these  officers  to  make  a  warrantless  entry.  But  we  disagree 
with the court’s answer to second question: contrary to what 
6                                                      No. 13‐2131 

it found, it was not clearly established at the time of the inci‐
dent  that  burning  marijuana  did  not  justify  warrantless  en‐
try. 
    We are guided to our conclusion on the first prong by the 
Supreme  Court’s  decisions  in  Johnson  v.  United  States,  333 
U.S. 10 (1948), and Welsh v. Wisconsin, 466 U.S. 740 (1984). In 
Johnson,  federal  narcotics  officers  approached  a  hotel  room 
on  a  tip  and  smelled  odors  of  burning  opium  outside.  333 
U.S. at 12. Though the officers had no warrant, one of the of‐
ficers demanded that the suspect open her door so that they 
could  search  her  room,  which  she  did.  The  Supreme  Court 
concluded that the officers should have obtained a warrant, 
because  the  mere  smell  of  burning  opium  outside  a  hotel 
room was insufficient to excuse the requirement, despite the 
fact  that  the  opium  odors  would  dissipate.  Id.  at  15.  The 
Court’s  holding  the  police  to  the  warrant  requirement  in 
Johnson  suggests  that  the  smell  of  burning  marijuana  is  no 
exigency here, either. 
    Welsh  is  instructive  for  different  reasons.  A  suspect  was 
arrested  for  drunk  driving  after  the  police  found  his  aban‐
doned  car  near  his  home  and  entered  his  home  without  a 
warrant to administer a test for blood alcohol level. 466 U.S. 
at 742–43. At the time, Wisconsin deemed it a minor offense 
to drive under the influence. The state claimed it had a right 
to enter the home without a warrant to prevent the destruc‐
tion  of  evidence—i.e.,  the  dissipation  of  the  suspect’s  blood 
alcohol level. But the Supreme Court rebuffed this argument 
and counseled  that suspicion  of  minor offenses should  give 
rise to exigencies only in the rarest of circumstances, because 
the state’s interest in gathering evidence of a minor offense is 
No. 13‐2131                                                              7

generally not strong enough to overcome the weighty inter‐
est in home sanctity. Id. at 753.  
    The  possession  of  a  small  amount  of  marijuana  is  far 
from  that  rare  case.  In  all  of  the  states  in  this  circuit,  mere 
possession  is  only  a  misdemeanor.  See  720  ILCS  550/4;  Wis. 
Stat.  § 961.41(3g)(b);  Ind.  Code  §  35‐48‐4‐11.  In  fact,  in  Illi‐
nois,  possession  will  soon  no  longer  be  per  se  illegal  under 
state law, as Illinois has begun implementing regulations to 
permit the use of medical marijuana for qualifying individu‐
als.  See  Medical  Cannabis  Pilot  Program,  ILLINOIS.GOV, 
http://www2.illinois.gov/gov/mcpp/Pages/default.aspx  (vis‐
ited March 5, 2014). Thus, once this regulatory scheme is in 
place, the smell of burning marijuana will not necessarily be 
indicative of any wrongdoing under Illinois law. 
     The  upshot  of  all  this  is  that  police  who  simply  smell 
burning marijuana generally face no exigency and must get 
a warrant to enter the home. But the lack of an exigency does 
not end the inquiry in this case, for the deputies still prevail 
if  the  right  they  violated  was  not  clearly  established  at  the 
time of the violation.  
     On this second prong the district court stated: “it is estab‐
lished beyond need for citation that a private citizen may re‐
fuse police entrance into his home without a warrant or oth‐
er  justifying  circumstances  and  arresting  an  individual  for 
whom  the  officers  lacked  probable  cause  is  unconstitution‐
al.”  True.  However,  that  is  not  the  critical  inquiry.  The  dis‐
trict court’s approach would undermine the effectiveness of 
the qualified immunity defense for officers anytime they en‐
ter  a  home  on  a  questionable  exigency.  If  the  court  found 
that in fact no exigency existed, liability for an illegal search, 
illegal entry, or illegal arrest would always follow.  
8                                                         No. 13‐2131 

    In Anderson v. Creighton, 483 U.S. 635 (1987), the Supreme 
Court cautioned against defining the relevant constitutional 
right  in  the  qualified  immunity  analysis  too  generally,  be‐
cause doing so would “convert the rule of qualified immuni‐
ty  …  into  a  rule  of  virtually  unqualified  liability  simply  by 
alleging  a  violation  of  extremely  abstract  rights.”  Id.  at  639. 
After  all,  it  is  obvious—as  the  district  court  said—that 
searching or arresting anybody after an unjustified home en‐
try violates clearly established constitutional rights. But this 
glosses over the tough question facing the officer: “Do I have 
justification  to  enter  in the first place?” Qualified  immunity 
is supposed to protect officers in the close case, and it there‐
fore  must  apply  to  the  officer’s  snap  judgment  in  a  legally 
hazy area. Cf. Stanton v. Sims, 134 S. Ct. 3, 7 (2013) (per curi‐
am)  (finding  an  officer  entitled  to  qualified  immunity  for 
chasing  fleeing  misdemeanant  onto  the  curtilage  of  a  home 
because of a split in case law on the propriety of doing so). 
    The necessary inquiry in this case is whether it was clear‐
ly  established  on  March  9,  2010  that  the  smell  of  burning 
marijuana,  standing  alone,  was  no  exigency.  During  the 
court’s  discussion  of  whether  or  not  the  smell  of  burning 
marijuana established an exigency, it noted that “courts who 
have  addressed  [the  issue]  have  answered  that  question  in 
varied and conflicting ways, and there does not appear to be 
a  universal,  or  even  majority,  approach  to  this  question.” 
The  district  court  was  right—federal  and  state  courts  have 
been all over the map on this issue. Compare United States v. 
McMillion,  472  F.  App’x  138,  141  (3d  Cir.  2012)  (smell  of 
burning  marijuana  provided  an  exigency);  United  States  v. 
Grissett, 925 F.2d 776, 778 (4th Cir. 1991) (same); State v. Ro‐
driguez,  945  A.2d  676,  678–79  (N.H.  2008)  (same);  Rideout  v. 
State, 122 P.3d 201, 208 (Wy. 2005) (same); Mendez v. People, 
No. 13‐2131                                                           9

986  P.2d  275,  282  (Colo.  1999)  (same);  State  v.  Hughes,  607 
N.W.2d 621, 628 (Wis. 2000) (same); State v. Decker, 580 P.2d 
333, 336 (Ariz. 1978) (same), with Howe v. State, 916 P.2d 153, 
160 (Nev. 1996) (smell of burning marijuana did not give rise 
to  an  exigency);  State  v.  Ackerman,  499  N.W.2d  882,  886–87 
(N.D.  1993) (same); State v. Dorson,  615 P.2d 740, 746  (Haw. 
1980)  (same);  State  v.  Schur,  538  P.2d  689,  694  (Kan.  1975) 
(same).  Adding  to  the  confusion,  many  of  the  courts  that 
have dealt with this issue have been willing to consider the 
smell  of  burning  marijuana  only  as  part  of  a  totality  of  the 
circumstances  inquiry  in  deciding  whether  an  exigency  ex‐
ists. See, e.g., State v. Walker, 62 A.3d 897, 906 (N.J. 2013). 
    In light of this fractured case law, we cannot say that “at 
the time of the challenged conduct, the contours of [White’s] 
right  [were]  sufficiently  clear”  such  that  “every  reasonable 
official would have understood” that entering the home after 
smelling the burning marijuana violated the right. Ashcroft v. 
Al‐Kidd, 131 S. Ct. 2074, 2083 (2011) (internal alterations and 
quotation  marks  omitted).  It  follows  that  the  deputies  are 
entitled to qualified immunity. 
   Future  police  officers  faced  with  a  situation  like  the  one 
confronting  Stanley  and  Morrison  should  not  feel  embold‐
ened  to  act  as  the  deputies  did  here.  Henceforth,  officers 
who  make  a  warrantless  entry  under  the  circumstances 
found in this case should expect no shelter from liability. 
                                                           REVERSED.